Title: From James Madison to Thomas Jefferson, 27 August 1793
From: Madison, James
To: Jefferson, Thomas


Dear SirAug: 27. 1793
I wrote you a few lines by the last post from this place just to apprize you of my movement to it. I have since seen the Richmond & the Philada. papers containing, the latter the certificate of Jay & King & the publications relating to the subject of it, the former the proceedings at Richmond dictated no doubt by the Cabal at Philada. It is painful to observe the success of the management for putting Wythe at the head of them. I understand however that a considerable revolution has taken place in his political sentiments under the influence of some disgusts he has recd. from the State Legislature. By what has appeared I discover that a determination has been formed to drag before the public the indiscretions of Genèt; and turn them & the popularity of the P. to the purposes driven at. Some impression will be made here of course. A plan is evidently laid in Richd. to render it extensive. If an early & well digested effort for calling out the real sense of the people be not made, there is room to apprehend they may in many places be misled. This has employed the conversation of —— & myself. We shall endeavor at some means of repelling the danger; particularly by setting on foot expressions of the public mind in important Counties, and under the auspices of respectable names. I have written with this view to Caroline, and have suggested a proper train of ideas, and a wish that Mr. P. would patronise the measure. Such an example would have great effect. Even if it shd. not be followed it would be considered as an authentic specimen of the Country temper; and would put other places on their guard agst. the snares that may be laid for them. The want of opportunities, and our ignorance of trust worthy characters will circumscribe our efforts in this way to a very narrow compass. The rains for several days have delayed my trip to the Gentleman named in my last. Unless tomorrow shd. be a favorable day, I shall be obliged to decline it altogether. In two or three days I shall be in a situation to receive & answer your letters as usual. That by Mr. DR. has not yet reached me.
